                 Case 2:18-cr-00113-KJM Document 110 Filed 02/26/21 Page 1 of 2


 1   CLEMENTE M. JIMÉNEZ, ESQ.
     California State Bar Number 207136
 2
     431 I Street, Suite 102
 3   Sacramento, CA 95814
     (916) 443-8055
 4
 5   Attorney for PASIA VUE
 6
                                   UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8
 9
10   UNITED STATES OF AMERICA,                        Case No.: 18-113 KJM

11                    Plaintiff,                      REQUEST FOR STAY OF TURN IN
12                                                    DATE
                vs.
13                                                    DATE: February 25, 2021
14   PASIA VUE,                                       TIME: --
                                                      JUDGE: Hon. Kimberly J. Mueller
15                    Defendant.
16
17
18              On March 2, 2020, Pasia Vue appeared before the Court for imposition of

19   judgment and sentence. At that time, the court ordered Ms. Vue to turn herself in on

20   November 9, 2020, at a location to be designated by the US Marshals to begin her prison
     commitment. The Court then granted Ms. Vue’s request for an extension of her turn in
21
     date to March 1, 2021.
22
                Ms. Vue now respectfully requests, without objection from the government, that
23
     the court grant an extension of her turn-in date to October 1, 2021, in order for her to take
24
     her cosmetology licensing exam, which had previously been scheduled for February 25,
25
     2021. Due to COVID-19 restrictions, Ms. Vue was notified that the California Board of
26
     Barbering and Cosmetology has postponed all testing until July 1, 2021 (see Exhibit 1).
27
     Since she is uncertain of exactly when her exam would be scheduled, she is requesting a
28




     02/26/21
                 Case 2:18-cr-00113-KJM Document 110 Filed 02/26/21 Page 2 of 2


 1   three-month window after the board commences rescheduling exams in the hope that she
 2   will be able to sit before the exam before she begins her prison commitment.
 3              For the above reasons, Ms. Vue respectfully requests a one-time extension to
 4   October 1, 2021 to turn herself in as directed by the US Marshals.
 5
 6   DATED:           February 25, 2021           /S/   Grant Rabenn
                                                  McGREGOR SCOTT
 7                                                by GRANT RABENN
 8                                                Attorney for Plaintiff
 9
10                                                /S/   Clemente M. Jiménez
                                                  CLEMENTE M. JIMÉNEZ
11                                                Attorney for PASIA VUE
12
13
14                                                ORDER

15              IT IS SO ORDERED, that Pasia Vue turn herself in on October 1, 2021, as
16   directed by the US Marshals Service. The previous order that she turn herself in on
17   March 1, 2021 is vacated.
18              This 26th day of February 2021.
19
20
21
22
23
24
25
26
27
28




     02/26/21
